Citation Nr: 0529312	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for residuals 
of a back injury and, if so, whether the reopened claim 
should be granted.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a chronic 
gastrointestinal disorder and, if so, whether the reopened 
claim should be granted.

3.  Entitlement to service connection for a cardiac disorder.

4.  Entitlement to service connection for a disability 
manifested by chills.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1953 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2005, the veteran 
testified at a personal hearing at the RO before the 
undersigned.  A copy of the transcript of that hearing is of 
record.  At that time, the veteran withdrew his appeal as to 
the issues of entitlement to service connection for a hiatal 
hernia and entitlement to an increased rating for bilateral 
hearing loss.  

The Board notes that in correspondence dated in September 
2004 the veteran reported that he had never claimed 
entitlement to service connection for fever nor sweating.  He 
clarified that his claim was for "chills" that had 
persisted since service and, in essence, withdrew the appeal 
as to the symptoms of fever and sweating.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the issue of 
the title page as to this matter has been revised to more 
appropriately reflect the matter for appellate review.

Although the RO adjudicated the issues of entitlement to 
service connection for back and colon disorders on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issues on the title 
page as whether new and material evidence has been submitted 
to reopen the claims for service connection.  The issue on 
appeal variously described as a spastic colon and a colon 
disorder has been revised to more appropriately reflect the 
gastrointestinal disability issue for appellate review.

The issues of entitlement to service connection for back, 
gastrointestinal, and cardiac disorders and for a disability 
manifested by chills are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1981 rating decision the RO 
denied the veteran's claims for service connection for 
residuals of a back injury and a colon disorder.

2.  Evidence received since the August 1981 rating decision 
as to the issue of entitlement to service connection for 
residuals of a back injury bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  Evidence received since the August 1981 rating decision 
as to the issue of entitlement to service connection for a 
chronic gastrointestinal disorder, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1981 rating decision 
denying service connection for residuals of a back injury is 
new and material and the claim must be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001), effective 
prior to August 29, 2001; 38 C.F.R. § 38 C.F.R. § 3.156(a) 
(2005), effective August 29, 2001.

2.  Evidence received since the August 1981 rating decision 
denying service connection for a colon disorder is new and 
material and the claim must be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

In May 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed May 2003 statement of the 
case, of the pertinent law, and what the evidence must show 
in order to substantiate his claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
It appears in this case that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folders, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claims should be reopened.

II. Legal Analysis

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
veteran submitted a request to reopen his claims for 
entitlement to service connection for residuals of a back 
injury in July 2001 and for a colon disorder in April 2002.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

For claims filed on or after August 29, 2001, VA law provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
existing evidence not previously submitted to agency 
decisionmakers and material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

In an August 1981 rating decision the RO denied entitlement 
to service connection for residuals of a back injury and a 
chronic gastrointestinal disorder.  The denials were based 
primarily upon determinations that the evidence of record did 
not demonstrate present chronic back or gastrointestinal 
disorders.  The veteran did not appeal and the determination 
became become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2005).

The Board finds the evidence added to the claims file since 
the August 1981 rating decision as to the issue of 
entitlement to service connection for residuals of a back 
injury includes a March 2002 VA medical opinion demonstrating 
a diagnosis of rare recurrent back pain that bears directly 
and substantially upon the specific matter under 
consideration.  This evidence is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The evidence received since the August 1981 rating decision 
as to the issue of entitlement to service connection for a 
chronic gastrointestinal disorder includes a March 2002 VA 
examination diagnosis of probable irritable bowel syndrome.  
This evidence, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim and raises a 
reasonable possibility of substantiating the veteran's claim.  
As the evidence added to the record is "new and material," 
these claims must be reopened.

However, the adjudication of the veteran's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005).  Here, as noted below in the Remand, the Board 
is requesting additional development with respect to the 
underlying claims of service connection for residuals of a 
back injury and a chronic gastrointestinal disorder, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.









ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a back injury is 
reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a chronic gastrointestinal 
disorder is reopened.  To this extent only, the appeal is 
granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence dated 
in May 2003.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the Board notes that in his initial claim in 
June 1981, the veteran reported that he received hospital 
treatment in service for a back injury in 1975.  In recent 
statements and during VA examination in March 2002, the 
veteran reported he had been hospitalized for nine days 
because of a back injury incurred while lifting a horse 
trailer.  A December 2002 service department report indicates 
that all available service medical records pertaining to the 
veteran were provided to VA.  The available records show the 
veteran reported a history of backaches, described as 
occurring "seldom," in December 1979 and April 1981, but 
that on examination in December 1978 he denied ever having 
been hospitalized and denied treatment within the prior five 
years for more than minor illnesses.  

Annual flight examinations in November 1977, December 1978, 
and December 1979, and an April 1981 retirement examination 
revealed normal clinical evaluations of the spine.  A March 
2002 VA examination included a diagnosis of status post back 
injury in 1977 with rare recurrent back pain and slightly 
decreased range of motion.  Although the records of any 
hospital reports associated with treatment for a back injury 
are apparently unavailable, the Board finds that an 
additional orthopedic examination is required for an etiology 
opinion as to any present back disorder based upon the 
documented reports of backaches in December 1979 and 
April 1981.

Further, the available service medical records also show the 
veteran had complained of symptoms including frequent 
diarrhea, chest pain, chills.  Records show he first reported 
problems with stomach cramping and loose stools in May 1964; 
however, subsequent gastroenterology evaluations reveal no 
conclusive diagnosis.  Records dated in 1976 and 1977 note 
symptoms, including chills, and show that evaluations for 
malaria were negative.  A diagnosis of a need to rule out 
cardiac angina was provided in June 1977, but records show 
the veteran left the clinic before testing could be 
completed.  An August 1977 report noted work up was negative 
for coronary artery disease.  Post-service treatment records 
show the veteran's complaints of chest pains were evaluated 
as possibly due to cardiac or gastrointestinal disorders.  

VA examination in December 2003 noted the veteran had been 
asymptomatic for chest pains since undergoing a stent 
procedure for a right coronary artery occlusion found in 
October 2002.  The examiner's impressions included no 
evidence of hiatal hernia with gastroesophageal reflux 
disease, mild symptoms of irritable bowel disease without 
treatment or evidence of inflammatory bowel disease, and no 
pathology linked to chills other than as a normal finding in 
cold weather.  Although the examiner subsequently reviewed 
the veteran's claim file and concluded his gastrointestinal 
symptoms were as likely as not cardiac in origin, no opinion 
as to whether the present cardiac disability was manifest 
during service was provided.  Similarly, although the 
examiner found a colon disorder or irritable bowel disorder 
were not presently manifest, no opinion was provided as to 
the veteran's complaints of chronic diarrhea.  As service 
medical records also show the veteran's complaints of chills 
may be associated with cardiac or gastroenterology disorders, 
a final determination as to this matter is deferred pending 
further medical investigation.  The Board finds additional 
medical specialist examinations are required prior to 
appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled 
for appropriate VA examinations 
(e.g., orthopedic, gastroenterology, 
and cardiology) to determine the 
etiology of any residuals of a back 
injury, gastrointestinal disorder, 
cardiac disorder or disability 
manifested by chills found to be 
present.  All indicated tests and 
studies should be performed and all 
clinical findings reported in 
detail.  
a) The VA orthopedic 
and/neurologic examiner(s) is 
(are) requested to render 
opinions as to whether it is at 
least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently 
diagnosed residuals of a back 
injury were incurred in or 
caused by military service 
(including the findings noted 
in the service medical records 
dated in December 1979 and 
April 1981), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-
50 degree of probability).
				
b) The VA gastroenterology 
examiner is requested to render 
an opinion as to whether it is 
at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed chronic 
gastrointestinal disorder was 
incurred in or caused by 
military service (including the 
findings noted in the service 
medical records dated in May 
1964 and subsequent records), 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 degree of 
probability).

c) The VA cardiology examiner 
is requested to render an 
opinion as to whether it is at 
least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently 
diagnosed cardiac disorder was 
incurred during active service 
or was manifest within one year 
of service or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-
50 degree of probability, and 

d) The VA cardiology and 
gastrointestinal examiners are 
requested to render opinions as 
to whether it is at least as 
likely as not (i.e., to at 
least a 50-50 degree of 
probability) that the veteran 
has any currently diagnosed 
disability manifested by chills 
that was incurred in or caused 
by military service, or whether 
such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 degree of 
probability).

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

The claims folder and a copy 
of this remand should be made 
available to the examiners, and 
the examiners are requested to 
indicate in the examination 
reports if the veteran's 
medical records were reviewed.

2.  After completion of the above 
and any additional development 
deemed necessary, the issues on 
appeal should be reviewed.  If the 
benefits sought remain denied, the 
veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary 
of the evidence and applicable law 
and regulations considered pertinent 
to the issues currently on appeal 
since the September 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	D. J. DRUCKER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


